Citation Nr: 1621263	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  12-02 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depression and adjustment disorder.


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and her spouse


ATTORNEY FOR THE BOARD

A. MacDonald, Associate Counsel

INTRODUCTION

The Veteran had active service from January 1979 to March 1980.

This appeal comes to the Board of Veterans' Appeals (Board) from an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).

In November 2015, the Veteran appeared and provided testimony before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran is seeking service connection for an acquired psychiatric disorder.  She has not yet been provided with a VA examination regarding this issue.  Her medical records reflect she is currently diagnosed with a psychiatric disorder, including depression and adjustment disorder, establishing the presence of a current disability.  During her hearing, the Veteran related her current psychiatric disorders to events she experienced in service, including racial discrimination.  Her spouse further testified that after her active duty service the Veteran's behavior was different than before service.  There is a notation in her service medical records of an acute anxiety reaction, and a comment about her being disciplined for being absent without leave.  Since the evidence contains credible testimony about in-service experiences along with contemporaneous evidence that would tend to corroborate her testimony, remand for a VA examination is required.  The RO should obtain the Veteran's personnel records since there may be additional relevant information therein.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all available medical records from the VA medical facility in Salisbury since December 2011 and associate them with the claims file.

2.  Obtain the Veteran's personnel records.

3.  Only after obtaining the updated VA treatment records and service personnel records, then schedule the Veteran for a VA examination.  The examiner should be provided with a copy of the claims file, including the Veteran's lay assertions, and all required testing should be conducted.  A full rationale should be provided for any opinion expressed.

Consistent with the factual and medical evidence, the examiner is asked to address the following questions:

a)  Does the Veteran have a current psychiatric disorder?  If so, specifically identify each disorder.

b)  For each identified psychiatric disorder, is it as likely as not (50 percent or greater) that the Veteran's diagnosed psychiatric disorder began during, or was otherwise caused by, her active duty service?

4.  Then, readjudicate the appeals.  If the appeal remains denied, provide the Veteran and her representative with a supplemental statement of the case.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




